DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
For the record, the Examiner acknowledges that the amendment to the Specification submitted on 08/20/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the amendment to the drawings submitted on 08/18/2021 has been accepted.

Response to Amendment
The Amendment filed on 09/13/2021 has been entered. 
The Drawing objections are withdrawn in view of the amendment.
The Abstraction objections are withdrawn in view of the amendment.
The Claim objections of claim 2 are withdrawn in view of the amendment.
The rejection of claim 2 under 35 U.S.C 101 is withdrawn in view of the amendment and the 2019 Revised Patent Subject Matter Eligibility Guidance.   
The rejection of claim 2 under 35 U.S.C 112(b) is withdrawn in view of the amendment.
Claim 2 is amended.
Claim 1 is cancelled.


Response to Arguments
The applicant's arguments filed on 08/20/2021 regarding claim 2 have been fully considered but they are not persuasive. 
Applicant argued that the Prior art Subba (Pub. No. 2020/0067708)’s filing date is late than the instant application. According to MPEP 2154.01 (b), “AIA  35 U.S.C. 102(d) provides that if the U.S. patent document claims priority to one or more prior-filed foreign or international applications under 35 U.S.C. 119 or 365, the patent or published application was effectively filed on the filing date of the earliest such application that describes the subject matter. Therefore, if the subject matter relied upon is described in the application to which there is a priority or benefit claim, the U.S. patent document is effective as prior art as of the filing date of the earliest such application, regardless of where filed”, the file date for prior art Subba is Aug. 22, 2018 which is before the effective file date of the instant application.
However, due to substantial amendment, a new ground of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the term "machine", “private long term storage”, “a public blockchain data structure”, “an insurance certificate image file”, “a unique id” and “a unique cryptographic hash” multiple times.  It’s 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-18, 20-25, 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (Pub. No. : US 2018/0302417) in view of Matsubara et al. (Pub. No.: US 2015/0154211, hereinafter Matsubara).
Regarding claim 1: Wilson disclose A machine with three parts: (1) an application server with physical memory, physical networking, and a physical unique cryptographic hash derivator (Wilson - [0198]: Computing apparatus 2301 further comprises memory 2303, which is coupled to CPU 2302 … [0199]: Computing apparatus 2301 further comprises a network interface module 2314 for interfacing with a computer network. [0205]: generating hash values for the documents), … and (3) a public blockchain data structure (Wilson - [0203]: FIG. 27 illustrates the PEDDaL blockchain linking hash published in a public record). Machine comprises four core functionalities: 
c. Putting a unique cryptographic hash of an insurance certificate image file into a public blockchain data structure (Wilson - [0215]: The website operator then hashes the document or the html file, or the material within the file that is between the html tags in operation 310. [0216]: The website operator then submits each hash value (message digest) to a blockchain) and returning a unique id ([0218]: The block and index numbers could optionally be returned). 
d. Receiving a unique id and returning a unique cryptographic hash of an insurance certificate image file from a public blockchain data structure (Wilson - [0226]: If the entire block had been returned, the browser then searches within the block to find the particular hash value … it will be faster for the browser to locate the hash value from an index number than to compare its own calculated hash with every hash value within the block until a match is found).
However Wilson doesn’t explicitly teach, but Matsubara discloses: (2) a datastore server with physical memory (Matsubara - [0075]: Each storage device 700 is a computer including a CPU 750, a memory 710), physical networking, and physical long term storage (Matsubara - [0073]: FIG. 10 is a block diagram showing the configuration of the private cloud (storage) 400. The private cloud 400 includes an edge server 600 for the connection to the LAN 800, storage devices 700), 
a. Putting an insurance certificate image file into private physical long term storage and returning a unique id. b. Receiving a unique id and returning an insurance certificate image file from private physical long term storage (Matsubara - [0074]: each file is transferred to the private cloud 400 together with the file identifier (ID) unique to the gateway 300 as mentioned above, the edge server 600 has a correspondence table indicating the correspondence between the file identifier unique to the gateway 300 and the file identifier unique to the private cloud 400 and the web server unit 611 carries out the file operation (storing, readout) inside the private cloud 400 by referring to the correspondence table). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wilson with Matsubara so that a file is stored in the private storage and an unique ID is used to store and retrieve the file. The modification would have allowed the system to retrieve a file efficiently. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng - Shorland et al. (Pub. No.: US 2019/0073729) - Blockchain-Powered Real Estate Sales and Rental System
Yang et al. (Pub. No.: US  2020/0118096) - System and method for providing privacy and security protection in blockchain-based private transactions

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437